WASTE CONNECTIONS INC.



RESALE RESTRICTION AGREEMENT



This RESALE RESTRICTION AGREEMENT (the "Agreement") with respect to certain
stock option award agreements (the "Option Agreements") issued under the Waste
Connections Inc. 1997 Stock Option Plan, 2002 Stock Option Plan, 2002 Senior
Management Equity Incentive Plan, and/or 2004 Equity Incentive Plan
(collectively, the "Plans") is made by and between Waste Connections Inc., a
Delaware corporation (the "Company"), and the holder of the Company's options
named in Exhibit A hereto (the "Holder").



WHEREAS, the Holder has been granted one or more options (the "Options") to
acquire shares of common stock of the Company (the "Shares") in such quantities
and at the exercise prices set forth in Exhibit A hereto pursuant to the Option
Agreements;



WHEREAS, the Options are fully vested and exercisable by reason of an action of
the Company's Board of Directors effective October 27, 2005; and



WHEREAS, the Company wishes, and the Holder has agreed, to impose certain resale
restrictions on the Shares underlying to the Options as provided herein on the
terms and conditions contained herein.



NOW, THEREFORE, it is agreed as follows:



 1. The Holder acknowledges that he or she has reviewed this Agreement in full.
 2. The Holder agrees not to sell, contract to sell, grant any option to
    purchase, transfer the economic risk of ownership in, make any short sale
    of, pledge or otherwise transfer or dispose of any Shares (or any interest
    in any Shares) until the Shares have been released from the foregoing resale
    restrictions, as further described below (hereinafter referred to as the
    "Resale Restrictions").
 3. The Resale Restrictions shall lapse on the dates and with respect to the
    number of Shares set forth in the "Lapse Date" column of Exhibit A with
    respect to each grant that is not listed as "Current" on Exhibit A.
 4. The Company agrees that the Shares denoted as "Current" in the "Lapse Date"
    column in Exhibit A shall not be subject to the Resale Restrictions.
 5. Notwithstanding the foregoing, in the event the Holder's employment or
    service with the Company is terminated for any reason, 100% of the Shares
    underlying the Options shall become free from the Resale Restrictions on the
    effective date of termination.
 6. This Agreement shall be effective as of October 27, 2005.
 7. The Holder represents and warrants that he or she has full power to enter
    into this Agreement.
 8. This Agreement, the Option Agreements and the Plans constitute the entire
    agreement of the parties with respect to the subject matter hereof and
    supersede in their entirety all prior understandings and agreements of the
    Company and the Holder with respect to the subject matter hereof, and may
    not be modified except by means of a writing signed by the Company and the
    Holder. In the event any terms of this Agreement, the Option Agreements or
    the Plans differ, the terms of this Agreement shall prevail. This Agreement
    is to be construed in accordance with and governed by the internal laws of
    the State of California without giving effect to any choice of law rule that
    would cause the application of the laws of any jurisdiction other than the
    internal laws of the State of California to the rights and duties of the
    parties. Nothing in this Agreement (except as expressly provided herein) is
    intended to confer any rights or remedies on any persons other than the
    parties. Should any provision of this Agreement be determined to be illegal
    or unenforceable, such provision shall be enforced to the fullest extent
    allowed by law and the other provisions shall nevertheless remain effective
    and shall remain enforceable.
 9. This Agreement shall be binding upon the Company and the Holder as well as
    the successors and assigns (if any) of the Company and the Holder.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth beside such party's signature.



Dated: October 27, 2005

WASTE CONNECTIONS INC.

By: ____________________________________

RONALD J. MITTELSTAEDT

Chief Executive Officer

Dated: October _____, 2005

Holder:

_______________________________________

(Signature)

_______________________________________

(Printed/Typed Name)